         Case 1:20-cv-04527-AJN-SN Document 27 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      10/5/2020



SHARIF KING,

                                            Plaintiff,
                                                                       20-CV-4527 (AJN)(SN)
                          -against-
                                                                               ORDER

CORRECTION OFFICER WHITE, et al.,

                                            Defendants.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        Due to a conflict in the Court’s calendar, the telephone conference previously scheduled

for Friday, October 23, 2020, at 2:00 p.m., is RESCHEDULED TO 10:00 a.m. that same day. At

that time, each party shall call (877) 402-9757 and enter access code 7938632 #.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the Great

Meadow Correctional Facility produce Sharif King, DIN No. 18-A-4833, on Friday, October 23,

2020, no later than 10:00 a.m., to a suitable location within the Great Meadow Correctional

Facility that is equipped with a telephone, for the purpose of participating by telephone in a

conference with the Court and defense counsel. If this time and date presents an inconvenience,

the Warden or the Warden’s designee should promptly inform Chambers by emailing Courtroom

Deputy Rachel Slusher Rachel_Slusher@nysd.uscourts.gov.
        Case 1:20-cv-04527-AJN-SN Document 27 Filed 10/05/20 Page 2 of 2




       Defense counsel is directed to send this Order to the Warden immediately and to ensure

by phone or email that the Warden has notice of the rescheduling. The Clerk of Court is

respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.



DATED:         October 5, 2020
               New York, New York




                                                  2
